EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview by Liz Lucas on 02/12/2021. Applicant agreed to clarifying amendments as set forth below.

The application has been amended as follows: 

19. 	A computerized method for forecasting neonatal vitality within a future time interval, the method comprising: 
receiving a plurality of measurements acquired over time for physiological variables for a patient in labor, the plurality of comprising fetal heart rate (FHR) and uterine activity (UA); 
constructing an UA time series and an FHR time series using the plurality of measurements; computing one or more short-term FHR variability metrics; 
computing one or more long-term FHR variability metrics; 
detecting one or more decelerations in the FHR time series, 
classifying each of the one or more decelerations as early, late, variable, or prolonged; 
generating a plurality of predicted neonatal vitality scores based on at least the one or more short-term FHR variability metrics, the one or more long-term variability metrics, and the one or more decelerations, the plurality of predicted neonatal vitality scores comprising one or more neonatal vitality scores predicted for vaginal delivery occurring within a pre-defined vaginal delivery future time interval and one or more neonatal vitality scores predicted for cesarean delivery occurring within a predefined cesarean delivery future time interval; and 
based on the plurality of predicted neonatal vitality scores, initiating a response action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791